The parties have urged immediate decision of this case because of a pending election, and we merely state our conclusion that the act originating in House Bill 1032, entitled "An Act To create a Court of Domestic Relations in lieu of Juvenile Courts in all counties in the State of Alabama, now having, or which may hereafter have, a population of not less than 105,000 nor more than 300,000, according to the last or any succeeding Federal Census," etc., is a local law within the meaning of section 110 of the Constitution 1901, and that section 106 of the Constitution 1901 was violated in its passage.
The attempted classification, when the whole act is considered, is so restrictive as to designate, rather than classify, limiting the operation of the act, present and future, to the county of Mobile, and, under the repeated rulings of this court, such classification cannot be sustained. Mobile County v. Byrne, 218 Ala. 5, 117 So. 83; State v. Gullatt, 210 Ala. 452, 98 So. 373; In re Opinion of the Justices, 216 Ala. 469, 113 So. 584; State v. Grayson, 220 Ala. 12,123 So. 573; Birmingham Electric Co. v. Harry, 215 Ala. 458,111 So. 41.
The judgment here is that the circuit court did not err in sustaining the demurrers to the answer of respondent, or in rendering a judgment of ouster, and that the same should be affirmed.
Affirmed.
All the Justices concur, except SAYRE, J., not sitting. *Page 550